—Appeal from an order of Supreme
Court, Monroe County (Polito, J.), entered November 14, 2001, which granted plaintiffs’ motion for partial summary judgment on liability under Labor Law § 240 (1).
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 6, 2002,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.